Citation Nr: 0723463	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  00-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to June 
1979.  The appellant is the veteran's spouse. 

The claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 determination, in which the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), denied entitlement to Chapter 35 
educational assistance benefits to the appellant on the basis 
that the delimiting date for eligibility had expired.  In 
June 2001, the appellant testified before an undersigned in 
Washington, D.C. at a personal hearing.  In August 2001, the 
Board remanded this case.  

As noted in the Board's August 2001 remand, in statements 
submitted on the appellant's behalf, as well as in testimony 
and argument set forth at the hearing, it appears that the 
appellant is claiming that she expended money in pursuit of 
the training at issue in reliance on purported statements 
made by VA employees.  It is not clear whether the appellant 
is requesting equitable relief.  A grant of equitable relief 
is solely within the discretion of the Secretary of Veterans 
Affairs, and is not within the jurisdiction of the Board.  
See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 
6 Vet. App. 416 (1994); Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The General Counsel has opined that the Secretary 
has impliedly delegated to VA department heads, including the 
Chairman of the Board of Veterans' Appeals, his authority to 
determine whether equitable relief is warranted in a 
particular case.  See VAOPGCPREC 11-94, 59 Fed. Reg. 54,673.  
However, since is unclear in this case if the appellant is, 
in fact, raising this matter, it is referred to the RO for 
appropriate clarification from the appellant and any other 
indicated action.


FINDINGS OF FACT

1.  In a February 1981 rating decision, the veteran's 
disability rating for schizophrenia was increased to 100 
percent, but permanency of that rating was not established.  

2.  In a December 1987 rating decision, it was determined 
that the veteran's 100 disability rating was permanent in 
nature and that basic eligibility for Chapter 35 benefits was 
established from November 30, 1987.  

3.  In a January 5, 1988 letter, the veteran was informed 
that his service-connected disability, which was rated as 100 
percent, was permanent in nature, and that basic eligibility 
for Chapter 35 benefits was effective as of November 1987.  

4.  The veteran and the appellant married in December 1995.  

5.  On January 26, 1996, an application was received from the 
appellant for Chapter 35 benefits.  

6.  On April 5, 1996, the appellant was informed that she was 
entitled to enroll in and pursue an approved program of 
education or training under Chapter 35 for a period not to 
exceed 45 months.  

7.  The April 1996 letter did not provide a delimiting date, 
specifically, it stated "You have until Registered Nurse to 
use your entitlement."

8.  In October 1999, VA electronically received a VA Form 22-
1999-3 (Enrollment Certification) for an A.S. in General 
Studies for the appellant; it appears that an application for 
such benefits was received in December 1999.  

9.  On March 3, 2000, the appellant was notified that her 
delimiting date for use of Chapter 35 benefits had passed; 
the delimiting date was January 8, 1998, which is 10 years 
from the date the veteran was notified of the finding that he 
was permanently and totally disabled due to service-connected 
disability.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3501(a)(1)(D), 3512(b)(1) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.3021(a)(3)(i), 
21.3046(a)(2)(iii), (c) (2005); Pub. L. No. 107-103, § 108, 
115 Stat. 976 (Dec. 21, 2001); Ozer v. Principi, 14 Vet. App. 
257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2005), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
However, because in the present decision the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. at 426, 430.

In a February 1981 rating decision, the veteran's disability 
rating for schizophrenia was increased to 100 percent, but 
permanency of that rating was not established.  

In a December 1987 rating decision, it was determined that 
the veteran's 100 disability rating was permanent in nature 
and that basic eligibility for Chapter 35 benefits was 
established from November 30, 1987.  In a January 5, 1988 
letter, the veteran was informed that his service-connected 
disability, which was rated as 100 percent, was permanent in 
nature, and that basic eligibility for Chapter 35 benefits 
was effective as of November 1987.  

The veteran and the appellant married in December 1995.  On 
January 26, 1996, a VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, was 
received from the appellant for Chapter 35 benefits.  

On April 5, 1996, the appellant was informed that she was 
entitled to enroll in and pursue an approved program of 
education or training under Chapter 35 for a period not to 
exceed 45 months.  The April 1996 letter did not provide a 
delimiting date, specifically, it stated "You have until 
Registered Nurse to use your entitlement."  Clearly, VA 
mistyped the kind of training sought by the appellant in the 
area where the delimiting date should have been inserted.  
Thus, while the appellant was told that she had 45 months to 
use her entitlement, she was not told that the entitlement 
expired at any particular time.  

In October 1999, VA electronically received a VA Form 22-
1999-3 (Enrollment Certification) for an A.S. in General 
Studies for the appellant; it appears that an application for 
such benefits was received in December 1999.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 
38 C.F.R. § 21.3046(a).  

In this case, the delimiting date should have been stated as 
January 5, 1998, which was 10 years after the date of 
notification to the veteran of the rating decision which 
established basic eligibility for Chapter 35 benefits based 
on permanent and total service-connected disability; this 
date was more advantageous than 10 years from the date of the 
rating decision or November 30, 1997.  

Educational assistance shall not exceed 10 years after one of 
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability.  38 U.S.C. § 3512(b)(1); 38 C.F.R. § 21.3021(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he/she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 
(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's 
extended period of eligibility shall be for the length of 
time that the individual was prevented from initiating or 
completing her chosen program of education.  38 C.F.R. 
§ 21.3047(c).  

The evidence in this case clearly establishes that the 
eligibility period for educational benefits under Chapter 35 
for a spouse of the veteran should have extended from January 
5, 1988 to January 5, 1998.  Thus, she should have been 
afforded Chapter 35 benefits until her delimiting date of 
January 5, 1998.  However, she was not told that she had to 
use the benefits before January 5, 1998.  She was initially 
told on March 3, 2000.  

The appellant contends that she thought that she had 10 years 
from the date of the April 1996 letter.  In her hearing 
testimony, she indicated that she attended school in 1997, 
but was not paid for it.  The file, however, contains no 
application for such benefits.  She also indicated that she 
again began attending school in August 1999.  She maintains 
that she should be paid based on the bad information 
furnished by VA.  

The appellant does not fall within any of situations provided 
under the VA law and regulations for extending delimiting 
dates.  In fact, she clearly was not prevented from pursuing 
educational pursuits as the evidence shows that she did so 
from the date of notification of her eligibility onward.  
However, she was misinformed regarding her delimiting date.  

The appellant's purported eligibility for Chapter 35 benefits 
in this case derives from her status as the spouse of a 
permanently and totally disabled veteran by way of whose 
active military service the benefit initially became 
available.  The Board has carefully reviewed the evidence of 
record, and finds that, as a matter of law, the evidence is 
against extending the delimiting date beyond January 1998.  
Essentially, the Board has no legal authority to award the 
appellant entitlement to Chapter 35 educational benefits 
after the delimiting date has passed.

The Board has considered the judicial holding in Ozer v. 
Principi, 14 Vet. App. 257 (2001), as it may apply to the 
appellant's claim as to extending the delimiting date.  In 
that case, the issue revolved around 38 U.S.C.A. § 
3512(b)(1), which addresses when the 10-year delimiting 
period will expire.  There are three dates beyond which 
educational assistance may not be provided.  38 U.S.C.A. § 
3512(b)(1).  In Ozer, the spouse had been granted educational 
assistance benefits based upon the RO's determination that 
the veteran had a service-connected disability that was 
permanent in nature.  See also 38 U.S.C.A. § 3512(b)(1)(A).  
VA had found that the spouse's eligibility had expired, since 
10 years had passed since the RO had determined that the 
veteran had a service-connected disability that was permanent 
in nature.  However, the United States Court of Appeals for 
Veterans Claims (Court) noted that, under the provisions of 
38 U.S.C.A. § 3512(b)(1), educational assistance eligibility 
shall not exceed 10 years "after whichever of the following 
last occurs."  Over a dissent, the Court interpreted the 
statute as meaning that the specified occurrences both were 
following the veteran's death, and that the 10-year period 
did not begun to run as to cases in which the veteran was 
still alive.

The Ozer decision essentially granted Chapter 35 eligible 
spouses an unlimited delimiting period for benefits, due to 
the technical problems in the language of Chapter 35.  The 
Court rendered the Ozer decision on February 6, 2001.  
However, subsequently, there has been a change in the law 
under 38 U.S.C.A. § 3512.  See Public Law No 107-103, § 108, 
115 Stat. 985 (Dec. 27, 2001).  This change in the law 
addresses the eligibility of a spouse or surviving spouse for 
educational assistance under Chapter 35 of Title 38, United 
States Code, who files a claim after December 27, 2001.  In 
effect, the applicable provisions of Public Law 107-103 
invalidated the Ozer decision, at least as to claims brought 
after that date.

The applicable provisions of Public Law 107-103, codified 
under 38 U.S.C.A. § 3512, in effect provide that for all 
eligibility decisions which are made on or after December 27, 
2001, spouses are entitled to a 10-year delimiting period, in 
which they may, upon first becoming eligible, use Chapter 35 
benefits.  The delimiting date is determined as if the Ozer 
decision never existed.  While the law included a special 
"saving" provision for those spouses granted Chapter 35 
benefits pursuant to an unlimited delimiting period provided 
under Ozer, the appellant does not fall under this finite 
category even though her 2000 application for benefits was 
received by VA prior to the December 2001 change in the law.  
See e.g. VA Pamphlet 22-72-3, Revised, p.5, March 2003.  In 
some cases, including this one, the delimiting period has 
already run and the individual is no longer eligible for 
benefits.  In fact, the application which gave rise to the 
current appeal was received by VA after the applicable 
delimiting date in this case.  As such, the provisions of 
Ozer are not applicable. 

The Board is cognizant that the appellant contends that she 
was misinformed by various personnel regarding her 
eligibility status; however, that fact alone is insufficient 
to confer eligibility under Chapter 35.  Indeed, the Court 
has held that the remedy for breach of any obligation to 
provide accurate information about eligibility before or 
after discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of 
government benefits must be authorized by statute; the fact 
that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits). 

Unfortunately, the appellant has not met the requirements for 
an extended period of eligibility.  In conclusion, there is 
no legal basis upon which to grant the claim of entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, beyond January 5, 1998.  To the 
extent that the law is dispositive, the claim is denied on 
the basis of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for an extension of the appellant's delimiting 
date for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code, is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


